We find no reason to disturb the exercise of Special Term’s discretion in reducing by no more than $10 per week the payments for the wife’s support directed by the judgment. We find inadequate, however, the proof offered to contradict the evidence that the daughter is self-supporting or substantially so. In any event, and in view of her age and education, her employment status may have become stabilized during the intervening eight months. Order modified so as to delete the first decretal paragraph thereof and matter remitted to Special Term for *733additional proof with respect to the subject thereof, and, as so modified, affirmed, with $10 costs to respondent. Gibson, P. J., Herlihy, Reynolds and Aulisi, JJ., concur.